Citation Nr: 0702280	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1986.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in December 
2005.  This matter was originally on appeal from an October 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed bilateral knee 
disorder is related to military service or that arthritis of 
the knees manifested to a compensable degree within a year of 
separation from service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active military service; nor may arthritis be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	December 2005 Remand and the Veterans Claims Assistance 
Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in July 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to support his claim for service connected 
compensation benefits.  The RO also specifically asked the 
veteran to send any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159 (b)(1) (2006).  The RO 
further explained to the veteran that he may lose money if he 
took more than one year to submit the evidence and his claim 
was granted because VA would not be able to pay him back to 
the date he filed his claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  While the Board observes that the 
July 2004 VCAA notice letter did not advise the veteran of 
the element of degree of disability prior to the October 2004 
rating decision that denied his claim, such notice defect 
constitutes harmless error because the veteran's claim is 
being denied for reasons explained below and no disability 
rating will be assigned.       
  
The Board further observes that the RO provided the veteran 
with a copy of the October 2004 rating decision, the February 
2005 Statement of the Case (SOC), and the March 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
Moreover, the December 2005 Board Remand and a follow-up duty 
to assist letter was sent to the veteran in January 2006.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's August 2005 Travel Board hearing.  The RO via the 
Appeals Management Center (AMC) also afforded the veteran 
with a VA examination and medical opinion regarding his 
claimed knee disorder in February 2006.  The Board further 
notes that the veteran's VA treatment records from November 
2002 to June 2004 and service medical and personnel records 
are associated with the claims folder.  At the August 2005 
Travel Board hearing, the veteran reported that he sought 
private treatment for his knees in the early 1990s from Dr. 
R.H. but had been unable to obtain those records.  While the 
veteran later indicated on the March 2006 SSOC notice 
response that he had more information or evidence to submit 
in support of his appeal and asked that VA wait the full 60-
day period to give him the opportunity to submit this 
information or evidence, the record contains no additional 
information from the veteran.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  The Board further finds that the RO 
complied with its December 2005 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The veteran has repeatedly contended that his current 
bilateral knee disorder is related to his military service; 
however, the record reflects that he lacks the medical 
expertise necessary to render a medical diagnosis or 
competent opinion regarding the cause of his bilateral knee 
disorder.  Thus, competent medical evidence of a bilateral 
knee disorder related to military service is required.  


III.	Analysis

The veteran essentially contends that he began to experience 
pain and swelling in his knees during service when he had to 
climb telephone poles and trees and perform parachute jumps 
as well as other physical training exercises as a part of his 
duties in military service.  He also asserts that he was 
placed on a weight control program in service because he had 
to run on the grass due to knee pain but was not overweight 
at that time.  He further maintains that the in-service knee 
pain resulted in his currently diagnosed bilateral knee 
disorder.      

The medical evidence shows that the veteran is currently 
diagnosed with a bilateral knee disorder.  Specifically, the 
February 2006 VA joints examination report includes a 
diagnosis of degenerative joint disease of the bilateral 
knees.  The Board also observes that the veteran's VA 
treatment records from November 2002 to June 2004 contain 
diagnoses of chronic right knee pain.  

The evidence also supports the veteran's assertion that he 
worked as a wireman, performed parachute jumps, and 
experienced knee pain in service.  The service records show 
that he served as a wire systems installation operator, 
jumped from a plane on numerous occasions from July 1984 to 
August 1986, and is in receipt of the parachutist badge.  It 
is also noted that the veteran complained about knee pain in 
January and April of 1986 and was on the weight control 
program at that time.  

Nevertheless, the medical evidence does not show that the 
veteran's currently diagnosed bilateral knee disorder is 
related to military service or that arthritis manifested to a 
compensable degree within a year of discharge.  The February 
2006 VA joints examiner concluded that the veteran's knee 
pain was not caused by or a result of his military service 
after examination of the veteran and review of the claims 
folder.  The examiner also explained that the veteran 
complained of knee pain in 1986 while participating in the 
weight management program to stay in the military and had no 
medical workup of knee pain until 2002.  The examiner further 
reasoned that a diagnosis of degenerative joint disease was 
not shown until 2006.  As there is no medical opinion to the 
contrary of record, the Board finds the February 2006 VA 
joints examiner's opinion dispositive in this case.  Without 
competent medical evidence that the veteran's currently 
diagnosed bilateral knee disorder is related to service or 
that arthritis manifested to a compensable level within a 
year of discharge, service connection is not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


